People ex rel. Christy v Dzurenda (2020 NY Slip Op 03372)





People ex rel. Christy v Dzurenda


2020 NY Slip Op 03372


Decided on June 16, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2020-04062

[*1]The People of the State of New York, ex rel. Marquetta Christy, on behalf of Antonio Bac Choc, petitioner, 
vJames Dzurenda, etc., respondent.


N. Scott Banks, Hempstead, NY (Marquetta Christy pro se of counsel), for petitioner.
Madeline Singas, District Attorney, Mineola, NY (Andrew Fukuda and Tammy J. Smiley of counsel), for respondent.
Writ of habeas corpus in the nature of an application to release Antonio Bac Choc upon his own recognizance or, in the alternative, to set reasonable bail upon Nassau County Docket No. CR007577-20NA.

ADJUDGED that the writ is sustained, without costs or disbursements, and Antonio Bac Choc is released on his own recognizance, as set forth below; and it is further,
ORDERED upon receipt of a copy of this decision, order, and judgment, the respondent, or his or her agent, is directed to return Antonio Bac Choc to the District Court, Nassau County, for service upon him of an order of protection of that court (Eileen Goggin, J.), issued in the above-entitled matter, dated May 16, 2020, and, after Antonio Bac Choc is served with a copy of the order of protection dated May 16, 2020, and advised by the Judge presiding that violation of that order shall result in his re-arrest and detention, the respondent, or his or her agent, is directed to immediately release Antonio Bac Choc.
We find that the writ should be sustained as the People failed to establish that there is reasonable cause to believe that Antonio Bac Choc committed a felony (see  CPL 180.70).
CHAMBERS, J.P., ROMAN, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court